Exhibit 10.1

 

Executive Compensation and Equity Awards

 

At a meeting of the Compensation Committee of the Board of Directors of Allos
Therapeutics, Inc. (the “Company”) held on February 23, 2009, the Compensation
Committee (a) determined and approved 2008 cash bonus awards and 2009 base
salaries and target bonus awards (expressed as a percentage of base salary) for
the Company’s “named executive officers” (as defined in Item 402(a)(3) of
Regulation S-K promulgated by the Securities and Exchange Commission), and
(b) granted stock options and restricted stock units to the Company’s named
executive officers pursuant to the Company’s 2008 Equity Incentive Plan, in each
case, as set forth in the table below.  The 2008 cash bonus award and 2009
target bonus award (expressed as a percentage of base salary) for the Company’s
Chief Executive Officer was also reviewed and approved by the full Board of
Directors at a meeting held on February 23, 2009.

 

Name and Title

 

2008
Bonus
Award

 

2009
Base
Salary

 

2009
Target
Bonus (%)

 

Stock
Options

 

Restricted
Stock Units

 

Paul L. Berns
President and Chief Executive Officer

 

$

298,308

 

$

500,850

 

60%

 

280,000

 

46,667

 

Pablo J. Cagnoni, M.D.
Senior Vice President, Chief Medical Officer

 

$

170,146

 

$

414,356

 

40%

 

143,452

 

23,873

 

James V. Caruso
Executive Vice President, Chief Commercial Officer

 

$

168,868

 

$

408,545

 

40%

 

143,452

 

23,873

 

Marc H. Graboyes
Senior Vice President, General Counsel and Secretary

 

$

91,616

 

$

308,097

 

40%

 

90,496

 

15,060

 

David C. Clark
Vice President, Finance and Treasurer

 

$

53,620

 

$

215,520

 

25%

 

35,000

 

5,875

 

 

--------------------------------------------------------------------------------